DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Response to Amendment
The amendment filed August 1, 2022 has been entered.  Claims 1, 11 and 44 have been amended.  Claims 2, 9-10, 12, 15, 19, 22, 26-27, 30-31, 34, 38-41, 43, 45-46 have been amended.  Currently, claims 1, 3-8, 11, 13-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44, 47-52 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 11, 13-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44, 47-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 objected to because of the following informalities:  lines 5-6 introduces the limitations “a third set of electrodes” but line 6 singularly refers to “a third set of electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11, 13-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 44, 47-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim has been amended to recite a first length of the first concentric member defined by at least the first end and the second end (lines 11-12), the claim earlier defining that the first end terminates to form a distal tip.  However, the claim further recites, “wherein the first insulated body includes one or more exposed surface regions located proximal to the first end and proximal to the second end”.  The structural relationship is unclear how the exposed surface region can both be located proximal to the first end and proximal to the second end.  
Claim 1 has been amended to recite the limitation “wherein the outer insulating member has at least one opening region providing exposure of the second concentric member such that the one or more exposed surface regions of the second insulated body are on opposite ends of the second concentric member”.  Given that the claim is broad enough to only require one exposed surface region of the second insulated body, the limitation of the outer insulating member causing the exposed surface region being on opposite ends of the second concentric member is indefinite.  
Claims 3-8, 11, 13-14, 16-18, 20-21, 23-25, 28-29, 32-33, 35-37, 42, 50-52 are rejected to being dependent on and for failing to remedy the deficiencies of claim 1.
Claim 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim has been amended to recite exposed surface regions located proximal to the first end and the second end (line 8), the claim earlier defining that the first end terminates to form a distal tip.  The structural relationship is unclear how the exposed surface region can both be located proximal to the first end and proximal to the second end.  
Claims 47-49 are rejected to being dependent on and for failing to remedy the deficiencies of claim 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602).
Regarding claims 1, 20-21, 42, 44, 49, 52, Henriksson et al. discloses a percutaneous lead configured for delivering electrical stimulation, the percutaneous lead comprising: a longitudinal body having a first end and a second end that define a long axis of the longitudinal body, wherein the first end terminates to form a distal tip, the longitudinal body comprising two or more concentric members, including a first concentric member 205, and a second concentric member 281, wherein an outer surface of the first concentric member contacts an inner surface of the second concentric member ([0046], fig. 2), wherein the first concentric member has a first insulated body having a first length defined at least by the first end and the second end, the first concentric member comprising a first set of conductive members (“conductors” [0033]) formed in the first insulated body, wherein the first insulated body includes one or more exposed surface regions located proximal to the first end to form a first set of electrodes 37, 39; wherein the second concentric member 281 has a second insulated body having a second length, wherein the second length is less than, and overlaps with, the first length, such that the first end and the second end of the first concentric member are exposed with respect to the second concentric member including the exposed length of the first set of electrodes (fig. 2), the second concentric member comprising a second set of conductive members (“conductors” [0033]) formed in the second insulated body, wherein the second insulated body includes one or more exposed surface regions to form a second set of electrodes 289; the longitudinal body having a length commensurate with a distance between a location outside a body of the patient through the muscle tissue (fig. 2).  The intended use limitations of a placement location of the first set of electrodes configured to be in parallel to or substantially in parallel to a long axis of the saphenous nerve such that the first set of electrode can deliver electrical stimulation to the saphenous nerve are not given patentable weight as the claim is directed to an apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987),
Henriksson et al. does not expressly disclose an outer insulating member over the second concentric member, wherein the outer insulating member has at least one opening region providing exposure of the second concentric member such that the one or more exposed surface regions of the second insulated body are on opposite ends of the second concentric member.  Routh teaches it is known in the art to include an outer insulating member 122 with an opening region providing exposure to an electrode 121 (fig. 7), the outer insulating member taking on a deviated configuration to ensure contact is provided between the electrode and the tissue surface (col. 5, lines 17-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to try including the outer insulating member as taught by Routh in order to provide “a flexible, electrically insulating, biocompatible material that is sufficiently rigid to support an electrode in a desired position” (col. 5, lines 16-23).  
Henriksson et al. does not expressly disclose wherein the first set of electrodes has an exposed length or collective exposed length, between about 1 mm and 10 cm, and the second set of electrodes has an exposed length, or collective exposed length, between about 1 mm and 10 cm.  Lujan et al. teaches it is well known in the art for percutaneous electrodes to comprise the dimensional length of between about 1 mm and 10 cm (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the length of the electrodes to have an exposed length, or collective exposed length, between about 1 mm and 10 cm as taught by Lujan et al. since discovering optimum or workable ranges involves only routine skill in the art and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.  
Henriksson et al. does not expressly disclose the first insulated body forming a lumen extending from the second end to a position located between the first end and the first electrode and configured to receive therein and mate with a removable stiffening stylet.  Boling teaches it is known in the art to use a removable stiffening stylet 130 when implanting a lead to provide a temporary measure of rigidity to assist in implantation ([0116]), the stylet inserted through the lumen ([0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to include a lumen extending from a proximal portion to a distal portion to receive and mate with a removable stiffening stylet as taught by Boling in order to better assist in making the lead sufficiently rigid for pushing through tissues ([0012]).  
Regarding claims 3-4, 47-48, 50-51, the limitations of the placement of the electrodes are considered functional language and are given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 11, Henriksson et al. in view of Routh discloses wherein an outer surface of the second concentric member contacts an inner surface of the outer insulating member, wherein the outer insulating member has a third insulated body having a third length (fig. 7) but does not expressly disclose wherein the third insulated body includes one or more exposed surface regions to form a third set of electrodes, wherein the third set of electrodes has an exposed length, or collective exposed length, between about 1 mm and 10 cm.  However, lacking any specific criticality in the specification, it would have been obvious to one of ordinary skill in the art to try and duplicate a third insulated body to form a third set of electrodes similar to the relationship between the second concentric member and the first concentric member since held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Further, Lujan et al. teaches it is well known in the art for percutaneous electrodes to comprise the dimensional length of between about 1 mm and 10 cm (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the length of the electrodes to have an exposed length, or collective exposed length, between about 1 mm and 10 cm as taught by Lujan et al. since discovering optimum or workable ranges involves only routine skill in the art and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.
Regarding claims 23-25, Henriksson et al. does not disclose the specific details of the conductors, such as the first insulated body encapsulates the conductive members to form a wire, the wire being coiled to form the first concentric member; the second insulated body encapsulates a second conductive member of the second set of conductive members to form a second wire, the second wire being coiled to form the second concentric member; wherein the first concentric member comprises a plurality of wires, each having an insulated body encapsulating a respective conductive member.  Boling teaches it is known in the art for insulated bodies of leads to encapsulate conductive members to form a wire, the wire being coiled for form concentric members, wherein the concentric members are a plurality of conductors, each having an insulated body ([0092-0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to form the conductive members in the manner as taught by Boling since it is a design well known in the art, lacking criticality, and would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Finley et al. (US Pat 8,644,953).
Regarding claims 5-8, Henriksson et al. does not expressly disclose the conductive elements of the first set of conductive members or second set of conductive members are interlaced or coiled.  Finley et al. teaches it is known in the art for conductors to be in a coiled or braided configuration within a lead (col. 12, line 12-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to select a coiled or braided configuration for the conductors as taught by Finley et al. since it is a design well known in the art, lacking criticality, and would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Lim et al. (US PG Pub 2011/0159748).
Regarding claims 13-14, Henriksson et al. does not expressly disclose the details of the proximal end of the first and second concentric members, such as one or more exposed surface regions to form a contact for connection to a waveform stimulator.  Lim et al. teaches a terminal connector assembly (fig. 3) for forming connection to a waveform stimulator, where one or more exposed surface regions form a contact 40a-c, 44 ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to comprise a proximal end such as that taught by Lim et al. in order to provide a well-known connector design for the purpose of connecting to a waveform stimulator.

Claim(s) 16, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Swoyer et al. (US PG Pub 2008/0147155).
Regarding claims 16, 28-29, Henriksson et al. does not expressly disclose an associated spacing between conductive elements of the first set of conductive members is different than an associated spacing between conductive elements of the second set of conductive members.  Swoyer et al. provides various examples of braided electrical conductors (figs. 4a-8), where an associated spacing between conductive elements of a first set of conductive members is different than an associated spacing between conductive elements of a second set of conductive members ([0034], fig. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. such that the conductors were designed to braid/coil in the manner taught by Swoyer et al. since it is a design well known in the art, lacking criticality, and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Pianca (US PG Pub 2018/0028804).
Regarding claim 18, Henriksson et al. does not expressly disclose the longitudinal body has a non-circular cross-section.  Pianca teaches it is known in the art for the cross-section of leads to be a variety of shapes, such as circular, rectangular, oval ([0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the lead to a non-circular cross-section as taught by Pianca since a change of shape of an invention involves only routine skill in the art and such a design choice would not appear to alter the operation of the device and the results of such a design choice would be reasonably predictable.

Claim(s) 32, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Leven (US PG Pub 2014/0148753).
Regarding claims 32 and 36, Henriksson et al. does not expressly disclose a distal opening located distal to the second end, and wherein the distal opening is defined in the longitudinal body for delivery of fluid injection at the distal opening, and a second cable adapter coupled to the second end, wherein the second cable adapter provides a port for fluid delivery through the percutaneous lead.  Leven teaches it is known in the art to deliver fluid injection when delivering electrical stimulation, where a distal opening 444 is defined in the longitudinal body for delivery of fluid injection at the distal opening ([0056]) with a second cable adapter providing a port for fluid delivery through percutaneous lead ([0085-0087], fig. 6c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to include a drug delivery system within the lead in order to assist a number of different indications during electrical stimulation ([0004-0005]).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Deshmukh et al. (US PG Pub 2013/0317303).
Regarding claim 33, Henriksson et al. does not expressly disclose the longitudinal body comprises a plurality of markings indicative of depth of insertion.  Deshmukh et al. teaches it is well known in the art to use a plurality of markings on a longitudinal device to indicate the depth of insertion ([0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. and include marks on the longitudinal body as taught by Deshmukh et al. to better track the depth of insertion of the device ([0082]).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Holle (US PG Pub 2013/0257625).
Regarding claim 35, Henriksson et al. does not expressly disclose a cable adapter coupled to the second end, wherein the cable adapter comprises a transparent material and is configured to provide visual confirmation of proper contact between the electrode and an external electrical stimulation system.  Holle teaches it is known in the art to make connection points between devices and leads transparent, in order for the clinician to view the lead as it connects to the device ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. such that a transparent cable adapter was provided as taught by Holle in order to better assist viewing the lead as it connects to the external stimulation system ([0005]).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson et al. (US PG Pub 2017/0274216) in view of Routh (US Pat 6,096,064), Lujan et al. (US Pat 10,360,511), Boling (US PG Pub 2003/0195602) as applied to claims 1, 3-4, 11, 20-21, 23-25, 42, 44, 47-49, 50-52 above, and further in view of Holle (US PG Pub 2013/0257625) and Leven (US PG Pub 2014/0148753).
Regarding claim 37, Henriksson et al. does not expressly disclose a cable adapter configured to be coupled to a percutaneous lead, wherein the cable adapter comprises a transparent material and is configured to provide visual confirmation of proper contact between the one or more electrode and an external electrical stimulation system, wherein the cable adapter is configured to provide a port for fluid delivery through the percutaneous lead.  Holle teaches it is known in the art to make connection points between devices and leads transparent, in order for the clinician to view the lead as it connects to the device ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King et al. such that a transparent cable adapter was provided as taught by Holle in order to better assist viewing the lead as it connects to the external stimulation system ([0005]).  Leven teaches it is known in the art to deliver fluid injection when delivering electrical stimulation, where a distal opening 444 is defined in the longitudinal body for delivery of fluid injection at the distal opening ([0056]) with a second cable adapter providing a port for fluid delivery through percutaneous lead ([0085-0087], fig. 6c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Henriksson et al. to include a drug delivery system within the lead in order to assist a number of different indications during electrical stimulation ([0004-0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792